Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 26, 2021

The Court of Appeals hereby passes the following order:

A21A1431. SHANNON BRADLEY v. THOMAS A. COX, JR.

      In 2009, Shannon Bradley was convicted of armed robbery and other crimes
and was sentenced as a recidivist to life in prison without the possibility of parole.
We affirmed his convictions in an unpublished opinion. See Case No. A12A0526
(decided May 9, 2012). In 2020, Bradley filed a mandamus petition in the superior
court challenging the legality of his sentence and a 2017 order prohibiting further
filings in his criminal case. The superior court dismissed the petition, and Bradley
filed this direct appeal. We, however, lack jurisdiction.
      Under the Prison Litigation Reform Act, any appeal in a civil case that was
initiated by a prisoner must come by discretionary application. See OCGA § 42-12-8;
Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). Because Bradley is
incarcerated, he was required to file an application for discretionary appeal to seek
review of the superior court’s order. See Brock v. Hardman, 303 Ga. 729, 731 (2)
(814 SE2d 736) (2018). “Compliance with the discretionary appeals procedure is
jurisdictional.” Booker v. Ga. Dept. of Human Resources, 317 Ga. App. 426, 427 (731
SE2d 110) (2012) (punctuation omitted). Bradley’s failure to file a discretionary
application deprives us of jurisdiction over this direct appeal, which is hereby
DISMISSED.




                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     05/26/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.